Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 reference teaches a method of growing a silicon crystal by the czochralski method, note entire reference.  A melt of silicon is created in a crucible in a lower furnace chamber.  Then a seed is caused to touch the melt and raised to produce a silicon crystal ingot.  There is a gas flow of argon for the entire process.  The argon is introduced in the upper or auxiliary chamber and flowed downwards over the melt and out of the chamber, note figures.  The flow can be regulated as it enters the lower chamber.  The sole difference between the instant claims and the prior art is the placement of the regulator.  However, the CN104562184 reference teaches a seed pulling process with a gas flow regulator or rectifier in the upper or auxiliary chamber, note figures and translation para 52.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Jp 383013 reference by the teachings of the CN104562184 reference to have a regulator or rectifying means in the upper chamber to have a uniform flow prior to entering the lower chamber, creating a more uniform process.
With regards to claim  15, the JP 383013 reference teaches gas flow to the melt and seed area, note figures.
Claim(s)  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 and CN 104562184 references are relied on for the same reasons as stated, supra, and differ from the instant claim when the gas flow is started.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable timing of the inert gas flow after the melt is formed in the combined references in order to allow a uniform melt temperature prior to gas flow to reduce oxide formations.
Claim(s)  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 383013 in view of CN 104562184.
The Jp 383013 and CN 104562184 references are relied on for the same reasons as stated, supra, and differ from the instant claim where the gas flow enters the chamber.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable gas flow intake in the combined references in order to flow over the entire length of the grown crystal treating it uniformly.

				Response to Applicants’ Argument
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
Claims 1 to 11 and 16 are allowed in view of the amendments and arguments submitted. The prior art does not teach nor render obvious the instantly claimed process.  There is no teaching in the art  to show the instantly claimed gas flow in the seed pulling process.  Also, there is no motivation in the art to render the instant claims obvious to one of ordinary skill.
Applicants’ argument concerning claims 12 to 15 is noted.  However, the claims are product by process claims.  There is no showing in the specification or evidence of record to show that the monocrystalline silicon is unexpectedly different from that of the prior art. Therefore, the rejection will be maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714